Citation Nr: 0808446	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-41 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling from March 18, 2004 and as 70 percent 
disabling from September 7, 2005.

2.  Entitlement to an effective date earlier than September 
7, 2005 for the grant of a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection and assigned 
an initial 50 percent disability evaluation for PTSD, 
effective from March 18, 2004, and from an October 2005 
rating decision that increased the disability evaluation of 
the PTSD to 70 percent and assigned a TDIU rating effective 
from September 7, 2005.  Although the evaluation of the PTSD 
has been increased, the evaluation of this disability remains 
before the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).


FINDINGS OF FACT

1.  For the period beginning March 18, 2004 and ending August 
1, 2004, the impairment from the veteran's PTSD was 
productive of occupational and social impairment with reduced 
reliability and productivity but did not approximate 
occupational and social impairment with deficiencies in most 
areas.

2.  For the period beginning August 2, 2004, the veteran's 
PTSD approximated occupational and social impairment with 
deficiencies in most areas.

3.  The veteran stopped working on August 2, 2004 due to his 
PTSD symptoms.

4.  Prior to August 2, 2004, service-connected disability did 
not preclude the veteran from securing and following gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 50 percent for PTSD for the period beginning March 
18, 2004, and ending August 1, 2004, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  The schedular criteria for a disability evaluation of 70 
percent for PTSD for the period beginning August 2, 2004 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).

3.  The requirements for a total disability rating based on 
individual unemployability due to a service- connected 
disability have been met from August 2, 2004.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1-4.14, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged 
ratings are appropriate when the evidence shows distinct time 
periods during which the service-connected disability 
exhibits symptoms that would warrant different ratings. See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Analysis

In a June 2004 rating decision, the RO granted the veteran 
service connection for PTSD and anxiety disorder, not 
otherwise specified, based on the results from a May 2004 VA 
examination.  An evaluation of 50 percent was assigned, 
effective March 18, 2004.

The veteran appealed the June 2004 decision, and in an 
October 2005 rating decision, the RO granted the veteran an 
increased rating for his service-connected PTSD based on the 
results from a September 2005 VA examination and medical 
records from the Goldsboro Psychiatric Clinic and J. 
Lindgren, MD.  An evaluation of 70 percent was assigned, 
effective September 7, 2005.  In the same decision, the RO 
also granted the veteran entitlement to individual 
unemployability, effective September 7, 2005.

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

The record shows that the veteran has been receiving 
treatment from Goldsboro Psychiatric Clinic (Drs. Lindgren 
and Hoeper) since September 30, 2003.  The record contains 
letters from Dr. Lindgren dated September 30, 2003; January 
19, 2005; and March 1, 2005, as well as treatment records by 
Dr. Lindgren dated from September 30, 2003 to March 1, 2005; 
a patient assessment dated May 20, 2005 that was signed by 
Dr. Hoeper; and a medication log from September 30, 2003 to 
May 20, 2005.  In his September 2003 and January 2005 
letters, Dr. Lindgren gave a GAF score of 30 and stated that 
he considered the veteran permanently and totally disabled 
and unemployable.

In his September 2003 letter, Dr. Lindgren reported the 
veteran's symptoms of daily intrusive thoughts, distressing 
dreams, flashbacks, distress at exposure to triggers which 
remind him of past trauma, avoidance of conversations about 
past service, anhedonia, detachment from others, restricted 
affect, severe sleep disturbance, irritability and anger 
outbursts, concentration and memory problems, hypervigilance, 
and exaggerated startle response, as well as depressed mood, 
decreased appetite, decreased energy, thoughts of death, 
occasional crying spells, visual illusions and hallucinations 
as often as every day, and severe memory problems.  He 
reported similar symptoms in his January 2005 letter.  

In contrast, the report of mental status examination of 
September 30, 2003 notes that the veteran was cooperative, 
with normal dress and speech.  The veteran reported depressed 
and anxious mood.  His affect was described as congruent.  
His thought process was described as linear, his cognition as 
grossly intact, and his judgment and insight as fair.  He had 
no hallucinations, delusions, or suicidal or homicidal 
ideation.  The report of the veteran's "routine medicine 
check" in November 2003, which was his next appointment, 
described the veteran as pleasant and cooperative, with 
normal dress and speech.  It was noted that the veteran 
denied depressed mood, and his affect was almost full range.  
The findings concerning thought process, hallucinations, 
delusions, suicidal and homicidal ideation, and cognition 
were the same as in September 2003, and his insight and 
judgment were described as fair to good.  Similar findings 
were reported in subsequent psychiatric evaluations on 
"routine medicine check" appointments. 

Also in contrast to the September 2003 and January 2005 
letters by Dr. Lindgren, the report of the May 2004 VA 
examination stated that the veteran was alert, cooperative 
and neatly dressed.  He did not display any loose 
associations, flight of ideas, bizarre motor movements or 
tics.  His mood was tense, but his affect was appropriate.  
He was cooperative and friendly.  He reported nightmares and 
intrusive thoughts, but no homicidal or suicidal ideation or 
intent.  There was no impairment of thought processes or 
communication.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was oriented times 
three, and his remote and recent memory were good.  Insight 
and judgment and intellectual capacity also appeared to be 
adequate.  The examiner also noted that the veteran reported 
having a lack of interest in social activities and feeling 
distant from others.  He also reported problems sleeping, 
irritability, anxiousness, hypervigilance and being easily 
startled, and that his PTSD symptoms had interfered with work 
and social activities and caused him distress.  He was 
assigned a GAF score of 52.

Also, while Dr. Lindgren considered the veteran to be 
permanently and totally disabled and unemployable, the report 
of the May 2004 examination noted that the veteran had worked 
for the same employer for 21 years and, although he had 
worked part-time for the past year, he had recently returned 
to working full-time, and also did chores around the house.

As the notes made for "routine medicine check" appointments 
are consistent with the findings on VA examination in May 
2004, the Board gives more weight to the treatment notes and 
the report of the VA examination.  These records and reports 
do not approximate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The veteran had 
returned to working full time.  He had friends and lived with 
his wife, although he felt distanced from them.  His judgment 
was considered to be fair to good, or adequate.  His thought 
processes were described as linear and without impairment.  
His mood was tense, depressed, or anxious, but his affect was 
congruent and appropriate.  While there were some problems - 
particularly in mood and social relations - the record does 
not support a conclusion that the symptoms were so severe as 
to create deficiencies in most areas.  

Information supplied by the veteran's employer, however, in 
December 2004 shows that the veteran resigned due to "stress 
condition" and last worked on August 2, 2004.  The notes of 
"routine medicine check" appointments also show a worsening 
of symptoms by the November 10, 2004 appointment, such as 
restricted affect, although the veteran was reporting 
definite improvement on his current medication regimen.  
Moreover, the patient assessment completed in May 2005 
reported symptoms such as 20 flashbacks per month and 4 panic 
attacks per week, problems with memory such as forgetting 
what he is told and misplacing things, and feelings of 
helplessness and hopelessness.  It also indicated that the 
veteran no longer socialized at all.  

This is consistent with the findings on VA examination in 
September 2005.  The veteran reported the following PTSD 
symptoms: sleeping problems; nightmares; anxiety; severe 
social isolation; visual and audio hallucinations; intrusive 
memories; irritability; and memory and concentration 
problems.  He also reported occasional panic attacks, and 
that he was not working due to his PTSD symptoms.  The 
veteran's wife reported that he was "off the deep end all 
the time."  On mental status examination, he was neatly 
groomed and dressed, behaved normally, and his attitude was 
pleasant, cooperative and polite.  His speech was normal and 
there was no flight of ideas or loose associations.  There 
were no hallucinations, delusions, paranoia or ideas of 
reference.  He was not homicidal or suicidal, but he did feel 
useless and hopeless.  He also had low self-esteem.  His 
affect was depressed and he had psychomotor retardation.  He 
was oriented times four, his fund of information was good, 
his judgment and insight were good, and his intelligence was 
average.  He was assigned a GAF score of 40 and the examiner 
noted that he did seem to be a lot worse than he was in 2004.

Based on these findings, the Board concludes that the 
evidence supports assignment of a 70 percent disability 
evaluation from August 2, 2004, when the veteran stopped 
working due to his PTSD symptoms.  By that point, he had 
developed both occupational and social impairment, and had 
deficiencies in most areas.  He was no longer able to work.  
He stopped socializing.  He exhibited psychomotor retardation 
in addition to depressed mood.  Although the veteran's 
judgment and insight were still described as good, the Board 
concludes that the evidence from the date that the veteran 
stopped working due to his PTSD symptoms more nearly 
approximates the criteria for the 70 percent rating.  

Although the veteran had stopped socializing and was no 
longer working due to his PTSD symptoms, he did not display 
the type or severity of symptoms that would support a 100 
percent schedular rating on the basis of total occupational 
and social impairment.  He did not exhibit gross impairment 
in thought processes or communication.  Rather, his speech 
was normal and there was no flight of ideas or loose 
associations.  He did not have persistent delusions or 
hallucinations.  He did not exhibit grossly inappropriate 
behavior.  Rather, he behaved normally on examination.  The 
record does not show that he was considered a persistent 
danger to himself or others.  He was neatly groomed and 
dressed, and maintained more than minimal personal hygiene.  
He was also oriented to time and place.  Thus, the Board 
concludes that a schedular 100 percent rating is not 
supported by the evidence.  

TDIU

The veteran seeks an effective date earlier than September 7, 
2005 for the award of a TDIU rating.  In determining an 
effective date for an award of TDIU, VA must make two 
essential determinations: (1) when a claim for TDIU was 
received, and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU.  
See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2007).

Entitlement to TDIU requires evidence of impairment of mind 
or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation. 38 
C.F.R. § 3.340 (2007).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, the disability shall be ratable at 
60 percent or more, and that, if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be 70 percent 
or more.  38 C.F.R. § 4.16(a) (2007).  An extraschedular 
total rating based on individual unemployability may be 
assigned in the case of a veteran who fails to meet the 
percentage requirements but who is unemployable by reason of 
service- connected disability.  38 C.F.R. § 4.16(b) (2007).

By this decision, the Board assigns a 70 percent rating for 
PTSD from August 2, 2004.  A 50 percent rating is in effect 
prior to that date.  The veteran is also service-connected 
for impotence associated with PTSD, rated as noncompensable 
from March 1, 2005.  Prior to August 2, 2004, the veteran had 
a combined disability rating of 50 percent.  See 38 C.F.R. § 
4.25.  Consequently, he did not satisfy the schedular 
standards for consideration of a TDIU prior to September 7, 
2005.  38 C.F.R. §§ 3.340, 4.16(a).  Moreover, he was working 
full time; thus a TDIU rating under 38 C.F.R. § 4.16(b) is 
not supported by the evidence, as it is not shown that the 
veteran was unable to secure and follow a substantially 
gainful occupation.

The veteran's employer has reported that he stopped working 
on August 2, 2004 due to his PTSD symptoms, and the VA 
examiner in September 2005 described the veteran's symptoms 
as a lot worse than they were in 2004.  As discussed above, 
this assessment of the veteran's symptoms is supported by the 
treatment records.  The Board notes that there is no evidence 
to the contrary to suggest that the veteran has worked since 
August 2004 due to symptoms related to his PTSD.  The 
evidence of record shows that he was unemployable by reason 
of service- connected disability since August 2, 2004.  As he 
has been assigned a 70 percent rating for PTSD from that 
date, a TDIU rating under 38 C.F.R. § 4.16(a) should also be 
assigned from that date. 

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that the originating agency has provided 
all required notice, although notice pertaining to the 
disability and effective-date elements of the claim was not 
provided before the initial adjudication of the claim.  In 
any event, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
veteran's claims.  Therefore, no further action is required 
with respect to the duties to notify and assist claimants.  




ORDER

For the period beginning March 18, 2004 and ending August 1, 
2004, entitlement to a rating in excess of 50 percent for 
PTSD is denied.  For the period beginning August 2, 2004, 
entitlement to a 70 percent rating for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

A TDIU rating is granted from August 2, 2004, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


